SUPPLMENTAL ALLOWANCE
	This action is in response to Applicant’s Request for Continued Examination submission dated January 19, 2021, in which Applicant provided new IDSs.  Claims 18, 24-25, and 27-44 are again allowed.


Information Disclosure Statement
	The references contained in the IDS dated September 9, 2021; September 7, 2021; September 3, 2021; August 31, 2021; August 25, 2021; August 17, 2021; August 16, 2021; August 10, 2021; August 5, 2021; July 21, 2021; July 20, 2021; July 16, 2021; July 14, 2021; July 8, 2021; July 7, 2021; July 1, 2021; June 25, 2021; June 24, 2021; June 22, 2021; June 21, 2021; June 14, 2021; and June 10, 2021 are made of record and do not affect the patentability of this application.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932